Citation Nr: 1036117	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  

The Veteran testified before a Decision Review Officer (DRO) in 
December 2009 and the undersigned Veterans Law Judge in July 
2010; transcripts of these hearings are associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus.  He has asserted in statements and testimony 
dated throughout this appeal that his hearing problems developed 
as a result of noise exposure to loud gun fire while serving 
aboard the U.S.S. N.K. Perry.  He has described that he served as 
the captain's "phone talker" during a period where the U.S.S. 
N.K. Perry was engaged in continual shore bombardment off the 
coast of Vietnam; his duties as the "phone talker" prevented 
him from wearing any hearing protection and he was thus exposed 
to the noise emitted from the various guns fired during this 
bombardment.  According to the Veteran, his ears began ringing 
during service and have continued to do so ever since.  
Additionally, he has indicated on more than one occasion that he 
noticed a subjective decrease in his hearing in the late-1960s.  
Since he has not had any significant post-service noise exposure, 
including occupational exposure, it is his belief that his 
current hearing loss and tinnitus are directly related to the 
noise experienced during service.  

The Veteran has already been afforded two VA audiological 
examinations during this appeal for the purpose of determining 
the nature and etiology of his current hearing loss and tinnitus.  
Pertinent to the reasons for this remand, and as discussed 
immediately hereafter, both of these examinations are found to be 
inadequate for deciding his claim.  As such, a remand is 
necessary to obtain another examination and opinion.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once the VA undertakes 
the effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

Initially, the Board observes that it is required to address 
competent lay evidence regarding a claimed disorder and that it 
may not determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  In the 
instant appeal, the Board finds the Veteran's statements 
regarding the existence of subjectively decreased hearing and 
ringing in his ears since service (or shortly thereafter) to be 
both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., information 
that he can gather through his senses).  See also Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence).  
In this regard, the Veteran has been unwavering in his statements 
throughout this appeal and the symptoms he has reported appear to 
be consistent with the places, types, and circumstances of his 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Under these 
circumstances, any medical opinion regarding a possible link 
between acoustic trauma and service must reflect due 
consideration of this history.  

Turning to the VA audiological examinations of record, the May 
2007 VA examination report reveals that the Veteran has a current 
bilateral hearing loss disability and tinnitus; it also notes the 
history of subjectively decreased hearing and tinnitus since the 
late-1960s.  Following a review of the claims file, the examiner 
opined that while the Veteran's hearing loss pattern is 
consistent with noise-induced hearing loss and worse than that 
expected for his age, hearing loss is "less likely as not" the 
result of acoustic trauma incurred during service.  The examiner 
also concluded that tinnitus is "less likely as not" related to 
service because it was his opinion that tinnitus and hearing loss 
are at least as likely as not due to the same etiology.  

The Veteran was reexamined by the same VA audiologist in April 
2010.  The examination report reflects a history identical to the 
one noted in the May 2007 VA examination report; it also notes 
that the Veteran's military records confirmed acoustic trauma 
secondary to loud gun fire aboard the U.S.S. N.K. Perry and that 
audiograms contained in the service treatment records 
demonstrated hearing within normal limits under both "ASA and 
ISO standards."  (Prior to November 1, 1967, audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA), whereas those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) since November 1, 1967.)  Following a 
review of the claims file, the VA examiner opined that the 
Veteran's current hearing loss and tinnitus are "less likely" 
caused by or the result of acoustic trauma incurred during 
military service.  In discussing the rationale for this opinion, 
the examiner explained that he relied upon service treatment 
records demonstrating hearing within normal limits with no 
objective evidence of a shift in pure tone thresholds during 
service and the lack of contemporaneous complaints of tinnitus in 
service records.  

As noted above, both the May 2007 and April 2010 VA audiological 
examination reports indicate that the Veteran provided a history 
of subjectively decreased hearing and ringing in his ears since 
the late-1960s, which is immediately following his separation 
from military service.  Relevant to this remand, neither examiner 
appears, however, to have considered the Veteran's competent and 
credible lay assertions regarding relevant symptomatology in 
providing an opinion as to whether an etiological relationship 
exists between acoustic trauma incurred during service and 
current hearing loss and tinnitus.  Rather, as discussed above, 
both opinions focus solely on the medical evidence found (or not 
found in the case of tinnitus complaints) in the service 
treatment records.  

This is especially evident in the April 2010 VA examination 
report.  In providing his opinion, the examiner noted that a 
September 2005 report by the Institute of Medicine (IOM) 
concludes that "there is no scientific support for delayed onset 
NIHL [noise-induced hearing loss] weeks, months, or years after 
the exposure event."  Therefore, since the Veteran's audiograms 
did not show hearing outside of normal limits, it was his opinion 
that any current hearing loss was not likely related to any in-
service noise exposure.  However, the Veteran has reported that 
he experienced a subjective decrease in his hearing, to include 
ringing in his ears, immediately following the in-service noise 
exposure.  The Board acknowledges that any decrease experienced 
by the Veteran during service may not have been shown through 
objective testing, but the conclusions of the September 2005 IOM 
report, as reported by the April 2010 examiner, do not appear to 
distinguish between subjective and objective shifts in hearing 
patterns.  The examination report shows that the examiner made 
absolutely no mention of the Veteran's credible assertions of a 
subjective decrease in hearing immediately following noise 
exposure when discussing the applicability of this report.  The 
Board is therefore not satisfied that due consideration was given 
to the history recorded at the examination.

Further, the opinion contained in the May 2007 VA examination 
appears to have relied solely on the fact that the Veteran's 
November 1967 separation audiogram reflects normal hearing 
acuity.  See Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993) 
(finding that the VA may not rely solely on the absence of 
hearing loss (as defined by VA regulation) at separation as a 
basis for a denial).  Under these circumstances, a remand is 
necessary to obtain a new opinion which reflects consideration of 
the Veteran's competent and credible history of decreased hearing 
and ringing in his ears since service.  See Barr, 21 Vet. App. at 
311-12; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (the relevant inquiry when assessing the probative value 
of a medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological evaluation with a different 
examiner than the one who conducted the May 
2007 and April 2010 examinations.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner, and the 
opinion should reflect that the claims file 
was reviewed in conjunction with the 
examination.  The examiner should perform any 
medically indicated testing, including 
audiometry and speech recognition testing, 
and should note any reason for not reporting 
such test results.  After reviewing the 
record and examining the Veteran, the 
examiner should respond to the questions 
asked below.  A detailed rationale should be 
provided for all opinions and should reflect 
consideration of the Veteran's competent and 
credible lay assertions of decreased hearing 
and ringing in his ears since service.  
Please note that the Veteran has also 
presented a credible history of noise 
exposure to gun fire while serving aboard the 
U.S.S. N.K. Perry.

The examiner is asked to address the 
following questions:

	(a) Whether any of the Veteran's current 
hearing loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his military 
service, to include acoustic trauma due to 
gun fire.  

	(b) Whether tinnitus is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), etiologically related to his 
military service, to include acoustic trauma 
due to gun fire.  

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any 
other development deemed necessary, determine 
if there is sufficient evidence to warrant 
entitlement to the benefits sought.  Unless 
the benefits sought on appeal are granted, 
the Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  This 
claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

